Mr. Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Creditors’ suit, § 24*—what judgment is' sufficient to sustain a creditor’s hill. A judgment secured before a justice of the peace is sufficient to sustain a creditor’s bill. 2. Husband and wipe, § 147*—when earnings of wife are not subject to claims of creditors of husband. Since the Act of 1869 the earnings of a wife realized from keeping boarders with the consent of her husband will be considered her own personal property and, as a general rule, protected from subsequent creditors of her husband. 3. Husband and wipe, § 151*—when property of wife may not be claimed by her as against husband’s creditors. Where a wife permits her husband to use her property as his own in his business she cannot interpose her claim thereto as against his creditors. 4. Husband and wipe, § 151*—when purchase by wife of property from own funds is fraudulent as to all of husband’s creditors. Where a debtor secured credit from certain creditors in the purchase of a stock of goods in his mercantile business upon their faith in his claimed ownership of a certain certificate of deposit in a bank, which was in fact owned by his wife and was later used in the purchase of certain real estate in her name, held that if the purchase of such real estate was a fraud as to one creditor giving credit upon the faith of the debtor’s apparent ownership of the certificate it was a fraud as to one not knowing of the certificate but giving faith to his apparent ownership of the purchased stock of goods.